Citation Nr: 1700800	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-41 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot disorder. 

2.  Entitlement to service connection for a left foot disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1979 to October 1988.

 These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This case was remanded in June 2014.  It is now ready for adjudication.

 In August 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge. A copy of the transcript has been incorporated into the record.

vbms



FINDINGS OF FACT




CONCLUSIONS OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.



____________________________________________
A. M. Clark
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


